Name: Council Regulation (EC) No 1461/95 of 22 June 1995 amending Regulation (EC) No 1017/94 concerning the conversion of land currently under arable crops to extensive livestock farming in Portugal
 Type: Regulation
 Subject Matter: agricultural structures and production;  means of agricultural production;  cultivation of agricultural land;  Europe
 Date Published: nan

 Avis juridique important|31995R1461Council Regulation (EC) No 1461/95 of 22 June 1995 amending Regulation (EC) No 1017/94 concerning the conversion of land currently under arable crops to extensive livestock farming in Portugal Official Journal L 144 , 28/06/1995 P. 0004 - 0005COUNCIL REGULATION (EC) No 1461/95 of 22 June 1995 amending Regulation (EC) No 1017/94 concerning the conversion of land currently under arable crops to extensive livestock farming in PortugalTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Parliament (1), Whereas a number of problems came to light when Regulation (EC) No 1017/94 (2) was applied; whereas that Regulation should therefore be adapted; Whereas the redistribution of previously collectivized holdings in Portugal was in some cases decided very late and producers whose rights were restored were not able to return the redistributed land to its arable use prior to the deadline of 31 December 1991 and thus benefit from the support system for producers of certain arable crops established by Regulation (EEC) No 1765/92 (3); whereas, for reasons of fairness, those holdings should be made equivalent to land having benefited from compensatory payments; Whereas the livestock density per hectare fixed by Regulation (EC) No 1017/94 may in the future restrict opportunities for deriving profit from the converted land and thus reduce interest in the conversion programme; whereas there is therefore justification in granting to producers intending to participate in the programme the possibility of increasing that density while adhering to the principle of increased extensification, without, however, changing the intitial rate of conversion of land to livestock production, to retain the weighting applied under the programme; Whereas Article 3 (3) of Regulation (EC) No 1017/94 stipulates a reduction in the number of rights to the suckler cow premium laid down in Article 4d of Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (4), where areas are converted to the rearing of suckler cows; whereas that reduction severely penalises breeders of cows; whereas, therefore, in order to maintain the financial equilibrium of the conversion programme, that individual rights reduction should be replaced by an overall reduction made directly on the regional base area in Portugal, as referred to in Article 2 of Regulation (EEC) No 1765/92, within the maximum limit of 200 000 hectares envisaged by the conversion programme; Whereas the amendments also require textual changes to same Articles of Regulation (EC) No 1017/94, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1017/94 is hereby amended as follows: (1) the following subparagraph shall be added to Article 3 (1): 'However, previously collectivized land redistributed to its former owners or those entitled from 1 January 1990 to which producers were unable to restore its arable nature prior to the deadline of 31 December 1991 may be deemed to have benefited from the compensatory payments referred to in Regulation (EEC) No 1765/92 provided that the land is deducted from the basic area referred to in Article 9 of that Regulation. Furthermore, in specifically substantiated cases brought before the competent authorities, the abovementioned date of 1 January 1990 may be backdated to 1 January 1989.`; (2) in Article 3 (2) the number of livestock units per hectare, '0,5`, shall be replaced by '1,0`; (3) in Article 3, paragraph 3 shall be replaced by the following: '3. A number of premium rights equivalent to 0,5 LU shall be allocated per hectare converted to extensive livestock production. In addition, where land is converted to the rearing of suckler cows, a number of animals equal to 45 % of the number of suckler cow premium rights allocated each year under this Regulation shall be added with effect from the next calendar year to the regional ceiling referred to in Article 4b of Regulation (EEC) No 805/68.`; (4) in Article 4, the second indent shall be replaced by the following: '- an undertaking to use the converted land for extensive livestock production;` (5) in Article 8, paragraph (b) shall be replaced by the following: '(b) checks to ascertain that the land declared eligible under this Regulation is duly converted to extensive livestock production within the time limit laid down.`; (6) Article 9 shall be replaced by the following: 'Article 9 1. The area converted under this Regulation and corresponding to all admissible applications during each marketing year shall, from the following marketing year, be deducted from the regional base area or, where applicable, the individual base area provided for in Article 2 (2) or (3) of Regulation (EEC) No 1765/92. 2. In addition to the deduction referred to in paragraph 1, where the land is converted to the rearing of suckler cows, a number of hectares equal to 54 % of the number of suckler cow premium rights allocated each year to producers shall, from the following marketing year, be deducted from the base area. 3. The Portuguese authorities shall notify the Commission each year of the total area converted under this Regulation so that the regional base area can be amended in good time. 4. Converted land shall be considered as permanent pasture as referred to in Article 9 of Regulation (EEC) No 1765/92.`. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 June 1995. For the Council The President Ph. VASSEUR